Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 4-12, 15, 19-21, 27 and 30 are pending in the present application.  The claims are rejected as indicated below.

Specification
The objection to the specification is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 19-21 under 35 U.S.C. 112, first paragraph, scope of enablement, is withdrawn.

The rejection of claim 19 under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.

The rejection of claims 4, 8, 12 and 15 under 35 U.S.C. 112, second paragraph, is withdrawn.
The rejection of claims 3 and 17 under 35 U.S.C. 112, 4th paragraph, is made moot by the cancellation of the instant claims.

Claim Rejections - 35 USC § 102
The rejection of claims 2, 3, 13 and 17 under 35 U.S.C. 102(a)(1) over Kaneko et al. (US 6,635,674) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4-10, 12, 15, 19-21 and 27 under 35 U.S.C. 102(a)(1) over Kaneko et al. (US 6,635,674) is withdrawn.

The rejection of claims 2, 3, 13 and 17 under 35 U.S.C. 102(a)(1) over Masiz et al. (US 6,635,274) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4-10, 12 and 15 under 35 U.S.C. 102(a)(1) over Masiz et al. (US 6,635,274) is withdrawn.

The rejection of claims 2, 13, 14 and 17 under 35 U.S.C. 102(a)(1) over Dordunoo (WO 2010/087947 cited by applicant on IDS submitted 06/11/2020) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4-12, 15, 19, 20 and 27 under 35 U.S.C. 102(a)(1) over Dordunoo (WO 2010/087947 cited by applicant on IDS submitted 06/11/2020) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 19-21 under 35 U.S.C. 103 over Masiz et al. (US 6,635,274) in view of Ewin et al. (US 2016/0303065) is withdrawn.

Claim(s) 1, 4-12, 15, 19-21, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Masiz et al. (US 6,635,274) and Kaneko et al. (US 6,635,674) in view of Balarezo et al. (published online 6/5/2014) and Saettone et al., (WO 00/53228 cited by applicant on IDS submitted 06/11/2020). 
Masiz et al. teaches a transdermal system for delivering an active ingredient to the blood supply of a living body (see the entire article, especially Abstract, col. 2, lines 43-62). The reference exemplifies a formulation comprising (i) ketoprofen (propionic acid-based NSAID, 20% by weight), (ii) isopropanol (an alcohol, 30% by weight), (iii) propylene glycol (an emollient, 5% by weight) and (iv) menthol (an essential oil, 10 by weight) (see col. 8, Formulation Example 2; claims 1-5).
Kaneko et al. teaches a pharmaceutical preparations for external use containing non-steroidal anti-inflammatory for use in conditions such as chronic articular rheumatish, peritendinitis, muscle pain, swelling and pain after wounds, et al. (see the entire article, especially Abstract; claims 1-13). The reference exemplifies lotion and gel compositions comprising (i) ketoprofen (propionic acid-based NSAID, 0.1-10% by weight), (ii) ethanol or isopropanol (an alcohol, 15-70% by weight), (iii) oleyl alcohol (an emollient, 0.1-15% by weight) and (iv) menthol (an essential oil, 0.5-5% by weight) (see col. 1, line 59 - col. 2, line 65; col. 3, lines 5-18; Examples 1-4, 7; claims 1-13).

In essence, the art renders obvious  
the preparation of a transdermal formulation comprising a therapeutically 
effective amount of ketoprofen, an alcohol, an emollient and an essential oil, including eucalyptus oil and 
the use of said formulation for treating inflammation/pain in a bovine, for example, a cow.

Claim 11 further differ by reciting the use of isopropyl myristate.  However, isopropyl myristate, like propylene glycol and oleyl alcohol are known to be useful in transdermal formulation of NSAIDs such as ketoprofen (see for example, Dordunoo, WO 2010/087947; US 8,822,537, Tables 1-7; US 9,593,120, col. 5, lines 39-67).  Therefore, replacing propylene glycol or oleyl alcohol with isopropyl myristate or the addition of isopropyl myristate to a formulation comprising ketoprofen would have been 
obvious to the skilled artisan in the art at the time of the present invention.  

Unlike, the cited references or combination thereof, the instant claims are limited to eucalyptus oil, as the essential oil.
However, the art, as evidenced by Balarezo et al. and Saettone et al., provides motivation to utilize eucalyptus oil.
Balarezo et al. teaches eucalyptus oil 
is probably the most powerful essential topic oil; 
has great antibacterial, anti-inflammatory, analgesic, stimulant, etc. properties and 
has use in treating dairy cows (see the entire article, especially page 3, 1st paragraph); and
Saettone et al. teaches
the combination of 1,8-cineole, α-terpineol and α-pinene exhibits higher transdermal flow than the sum of the flows obtained individually from each (see the entire article, especially page 12, lines 4-29).
Based on the knowledge in the art as to the composition of 1,8-cineole, α-terpineol and α-pinene in eucalyptus oil, (see for example, Sebei et al., 2015), the skilled artisan would have been motivated to use eucalyptus oil in the transdermal formulation of ketoprofen with an alcohol and an emollient with the reasonable expectation of higher transdermal flow.  
For example, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the replacement of menthol with eucalyptus oil in the compositions exemplified by Masiz or Kaneko would result in higher transdermal flow of ketoprofen and be useful in treating inflammation/pain in a bovine.  
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
The examiner notes applicant’s argument that the skilled artisan in the art would have had no rationale to select each and every element of the claimed formulation and that any suggestion would be based on hindsight analysis, which is impermissible.
The examiner notes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, the prior art teaches and exemplifies transdermal formulations of ketoprofen comprising an alcohol, an emollient and an essential oil.  Unlike the prior art, the claimed invention is limited to the use of eucalyptus oil as the essential oil.  However, the art as evidenced by Balarezo et al. and Saettone et al., provides motivation to utilize eucalyptus oil as the essential oil in the prior art formulations comprising ketoprofen, alcohol and emollient.
	Therefore, the claimed invention is rejected as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628